—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 28, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
*654Claimant was employed as a manufacturing engineer. His employment was terminated after he cut the power cord of an older piece of equipment in an effort to convince the employer that it should begin using the newer equipment that had been purchased but not yet installed. The Unemployment Insurance Appeal Board ruled that claimant had lost his employment under disqualifying circumstances. We affirm. A finding of misconduct will be sustained where the claimant’s actions were detrimental to his or her employer’s interests or violated generally accepted standards of employee behavior (see, Matter of Velazquez [Hudacs], 204 AD2d 928; Matter of Chapman [Hudacs], 190 AD2d 941). Claimant’s willful disabling of a piece of the employer’s equipment, although apparently well meant, caused a disruption in the employer’s operations, violating both the employer’s best interests and acceptable standards of employee conduct. Accordingly, the decision of the Board will not be disturbed.
Cardona, P. J., Mikoll, Mercure, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.